Opinion filed April 23, 2015




                                        In The

        Eleventh Court of Appeals
                                     ___________

                               No. 11-15-00077-CR
                                     ___________

              ELMO RAY FORTENBERRY, JR., Appellant
                             V.
                 THE STATE OF TEXAS, Appellee

                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR43001

                      MEMORANDUM OPINION
       Elmo Ray Fortenberry, Jr., Appellant, filed an untimely pro se notice of appeal
from a conviction for assault on a public servant. We dismiss the appeal.
       The documents on file in this case indicate that Appellant’s sentence was
imposed on August 13, 2014, and that his pro se notice of appeal was filed in the
district clerk’s office on April 7, 2015. On April 6, 2015, this court received and
filed Appellant’s motion for extension of time to file his notice of appeal. The clerk
of this court notified Appellant by letter dated April 7, 2015, that the notice of appeal
appeared to be untimely and that the appeal may be dismissed. We requested that
Appellant respond to our letter and show grounds to continue. Appellant has
responded but has not shown grounds upon which this court can continue the appeal.
      Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant’s notice of appeal was filed with the clerk of
the trial court 237 days after his sentence was imposed. The notice of appeal was,
therefore, untimely. Absent a timely filed notice of appeal or the granting of a timely
motion for extension of time, we do not have jurisdiction to entertain this appeal.
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993). Neither the notice of appeal nor the motion for extension were filed within
the fifteen-day period permitted by TEX. R. APP. P. 26.3.           This court, as an
intermediate appellate court, has no jurisdiction to grant an out-of-time appeal or to
grant an untimely motion for extension; the Texas Court of Criminal Appeals is the
only court with jurisdiction in final postconviction felony proceedings. Olivo, 918
S.W.2d at 522–24, 525 n.8; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex. Crim. App. 1991). Additionally, we note that the trial court’s certification of
Appellant’s right of appeal indicates that Appellant has no right of appeal because
this is a plea-bargain case and because Appellant waived his right of appeal. See
TEX. R. APP. P. 25.2(a)(2), (d).
      This appeal is dismissed for want of jurisdiction.


                                                      PER CURIAM
April 23, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
                                           2